Citation Nr: 0603443	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  98-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a disability manifested 
by nosebleeds, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from November 1982 to November 
1985 and from January 1991 to May 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In July 2003, the Board decided one of the issues on appeal 
and remanded the issues of entitlement to service connection 
for psychiatric disability and disability manifested by 
nosebleeds for additional evidentiary development.  While the 
case was in remand status, service connection for psychiatric 
disability was granted in a September 2005 rating decision; 
accordingly, that issue is no longer on appeal.  The case has 
been returned to the Board for further appellate action with 
respect to the claim for service connection for disability 
manifested by nose bleeds.  


FINDINGS OF FACT

1.  The veteran's nosebleeds have been medically attributed 
to dehydration in the Kiesselbach's plexus.  

2.  Disability manifested by nosebleeds is not etiologically 
related to the veteran's military service.


CONCLUSION OF LAW

A disability manifested by nosebleeds was not incurred in or 
aggravated by active duty, nor may its incurrence or 
aggravation during such service be presumed.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a disability 
manifested by nosebleeds.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2005), are applicable to the veteran's claim.  They provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in April 2004 and January 2005 letters from the 
originating agency to the veteran and his representative.  
The Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
September 2005.  There is no indication or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2005).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2005).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

With respect to the veteran's principal contention, that his 
nosebleeds are related to his service in the Persian Gulf, 
the Board notes that the veteran in fact has a diagnosed 
disorder to account for his nosebleeds.  The veteran's 
nosebleeds were diagnosed by VA physicians in March 2003 and 
May 2005 as epistaxis, most likely secondary to dehydration 
in the Kiesselbach's plexus.  In other words, the veteran's 
nosebleeds may not be characterized as being the result of an 
undiagnosed illness because there is in fact a diagnosis.  

In short, with respect to the Persian Gulf claim, the second 
element, service in the Southwest Asia theater of operations 
during the Persian Gulf War, is met.  However, the first 
element, an undiagnosed illness manifested by nosebleeds, is 
not met.  The third element, medical nexus, is therefore not 
established by presumption.  

The primary evidence in support of the veteran's undiagnosed 
illness claim comes from his own contentions.  However, it is 
now well established that although he is competent to report 
on his symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board notes that the veteran submitted an article from 
DAV Magazine on chemical weapons used in the Persian Gulf 
War.  Such evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2005) 
[competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, the 
Court has held that medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

The article submitted by the veteran is general in nature and 
does not address the veteran's specific situation.  Further, 
it does not purport to attribute the veteran's nosebleeds to 
an undiagnosed illness, or to refute the diagnoses rendered 
by the March 2003 and May 2005 VA physicians.  The Board 
accordingly finds that it carries little probative value with 
respect to this issue. 

With respect to whether service connection is warranted on a 
direct basis, the Board notes that there is evidence of a 
current diagnosis with respect to nosebleeds.  The veteran 
was diagnosed by VA physicians in March 2003 and May 2005 
with epistaxis, most likely secondary to dehydration in the 
Kiesselbach's plexus.  Accordingly, the first element 
necessary for service connection is met.

While the second element is met for purposes of presumptive 
service connection, i.e., service in the Southwest Asia 
theater of operations during the Persian Gulf War, for direct 
service connection, the second element requires evidence of 
an injury or disease in service.  

The Board notes initially that the veteran does not contend 
that he engaged in combat with the enemy for purposes of the 
combat presumption afforded by 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005).  The veteran's DD-214s 
and DD-215 show that his military occupational specialty was 
helicopter repair, and that he was not awarded any 
decorations, badges, citations or ribbons indicative of 
combat participation.

The veteran's service medical records are silent as to any 
disease or injury potentially affecting the veteran's nose or 
Kiesselbach's plexus.  The report of medical examination at 
separation in April 1991 shows normal findings for the nose 
and sinuses, and indeed, for all systems examined.  The 
veteran reported no problems on the report of medical 
history, and stated, "I am healthy and fit."  He also 
completed a Southwest Asia demobilization questionnaire in 
which he answered "None" to the question what diseases or 
injuries did you have while in the Southwest Asia region?  
The first record of treatment for nosebleeds does not appear 
until a December 1996 VA treatment report, showing complaints 
that the veteran's nose starts bleeding following headaches.  
This was described as occurring since 1993.  Based on such 
evidence, the Board concludes that there was no injury or 
disease affecting the veteran's nose or Kiesselbach's plexus 
during service, and the second element is not met.

With respect to medical nexus, the record contains only one 
opinion that addresses this issue.  The veteran underwent a 
VA examination in March 2003, at which time the diagnosis of 
frequent epistaxis due to dehydration in the Kiesselbach's 
plexus was rendered.  In May 2005, a file review and medical 
opinion were requested.  On reviewing the results of the 
March 2003 examination, the May 2005 VA physician noted the 
severe dryness (sicca condition) present in the Nevada area 
(where the veteran resides), and found that drying out of 
Kiesselbach's triangle is not an unusual problem in that 
area.  The conclusion was, "I do not feel that there is any 
service-connection to his epistaxis unless somewhere there is 
a history of a fractured nose, etc. secondary to his time 
spent in the service.  Having reviewed the C-file, I see this 
is not present and on the basis of no injury to the facial 
area during his time of service, I cannot see that this is 
indeed a service-connected disability."  

The Board has identified no medical opinion that purports to 
relate the veteran's epistaxis to his military service.  
Indeed, the veteran does not contend that his nose was 
injured in service.  He has consistently maintained that his 
nosebleeds are a result of an undiagnosed illness.  Based on 
the reasoning of the May 2005 physician and the lack of any 
competent and probative evidence to the contrary, the Board 
finds that the third element is not met.

As two of the elements necessary for service connection on a 
direct basis have not been, the Board finds that the 
veteran's nosebleeds did not result from a disease or injury 
incurred in or aggravated by active service.  Accordingly, 
service connection for a disability manifested by nosebleeds 
is not in order.


ORDER

Service connection for a disability manifested by nosebleeds 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


